ORDER
PER CURIAM.
Todd W. Wilburn appeals from Ms convictions following jury trial for two counts of statutory rape, section 566.034, RSMo 2000, and consecutive sentences of seven and four years imprisonment. Mr. Wilburn raises two points on appeal. He claims that the trial court erred in (1) admitting the testimony of Detective Wayne Owings; (2) admitting Victim’s written statement to police; and (3) failing to fashion an appropriate remedy after Detective Owings testified at trial that Mr. Wilburn “had a warrant” out for his arrest. The judgment of convictions is affirmed. Rule 30.25(b).